Judgments of the Supreme Court, New York County (Harold Rothwax, J., and Brenda SolofF, J., at separate plea proceedings and sentencings), rendered December 4, 1985, convicting defendant of robbery in the first degree and attempted robbery in the second degree and sentencing him to concurrent, indeterminate terms of imprisonment of 10 years to life and six years to life, are unanimously affirmed.
None of the defendant’s claims on appeal has been preserved (People v Lopez, 71 NY2d 662), and were we to reach them, in the interest of justice, we would nevertheless affirm finding them to be without merit. The record shows that defendant’s pleas were knowingly and voluntarily entered. (See, People v Cummings, 106 AD2d 294, 295.) Concur—Kupferman, J. P., Carro, Milonas, Kassal and Ellerin, JJ.